Citation Nr: 1011068	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  08-33 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for painful popping of 
the joints.  

2.  Entitlement to service connection for low back disorder.  

3.  Entitlement to service connection for left pectoral chest 
pain.  

4.  Entitlement to service connection for involuntary 
trembling, shaking and quivering.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from September 2002 to 
September 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that service connection is warranted for 
painful popping of the joints, low back disorder, left 
pectoral chest pain, and involuntary trembling, shaking, and 
quivering based upon service incurrence.  He maintains that 
his disorders occurred as a result of environmental hazards 
and after being involved in an improvised explosive device 
(IED) explosion while serving as a machine gunner in Iraq.  
He also stated that he received direct and indirect mortar 
shell and rocket fire.  

The Veteran underwent a VA examination in December 2007.  The 
examiner indicated, in pertinent part, that the Veteran 
failed to cooperate fully in the examination process and that 
he found none of the Veteran's claimed disorders.  The 
Veteran, on the other hand, indicated that he believed that 
the VA examiner was biased against him because of his 
National origin and last name.  He stated that the examiner's 
tone was negative and he did not believe that the examiner 
gave him a fair medical examination.  

Additionally, the Veteran stated that he was scheduled to 
attend a VA neurological consultation at the VA Hospital in 
Gainesville, Florida in April 2008 and another consultation 
at the VA outpatient clinic in Jacksonville, Florida in 
June 2008.  The April 2008 neurological report was associated 
with the claims folder.  However, the June 2008 consultation 
report from the VA outpatient clinic in Jacksonville, Florida 
was not associated with the claims folder.  These records, if 
they exist, should be obtained prior to final adjudication of 
the claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(Observing that any VA treatment records that have been 
generated up to and including the date of the Board's 
decision, whether or not filed in the claims folder, are in 
the constructive possession of the Board and must be 
considered).  

As to the Veteran's claims, VA outpatient treatment records 
show in April 2008, the Veteran had a subtle tremor with 
posture and action, the right a bit worse than the left.  In 
September 2007, he complained of pain in the low back and had 
been diagnosed with spondylolisthesis and had made complaints 
of popping in the joints and left-sided pectoral chest pain.  
In view of the above, and to give the Veteran an opportunity 
to fully pursue his claims, VA examinations are necessary to 
determine if the Veteran has the aforementioned disabilities, 
and, if so, if they are etiologically related to the 
Veteran's combat service. See Generally McLendon v. 
Nicholson, 20 Vet.App. 79 (2006).  Due consideration is given 
to the places, types, and circumstances of the Veteran's 
service.  Moreover, the Veteran's account of his conditions 
having occurred during active combat service is to be 
presumed credible, if the RO/AMC finds that it is 
"consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service."  See 38 U.S.C.A. § 1154(a)(b); 38 C.F.R. § 
3.304(d).  The Veteran maintains that these conditions 
occurred as a result of IED explosions and environmental 
hazards in Iraq.  

Accordingly, the claims are REMANDED for the following 
actions:

1.  The RO/AMC will ascertain if the 
Veteran has received any VA, or 
other medical treatment for the 
aforementioned claimed conditions 
that are not evidenced by the 
current record, to include VA 
neurological outpatient treatment 
records of June 2008 from the 
Jacksonville, Florida VA outpatient 
treatment clinic.  The RO/AMC should 
then obtain these records and 
associate them with the claims 
folder.

2.  Schedule the Veteran for a VA 
orthopedic examination to determine 
the etiology of the Veteran's 
claimed painful popping of the 
joints, low back disorder, and left 
pectoral chest pain.  The claims 
folder and a copy of this remand 
will be reviewed by the examiner in 
conjunction with this examination, 
and the examiner must acknowledge 
such receipt and review in any 
report generated as a result of this 
examination.  All indicated studies 
should be made.  The examiner should 
opine whether it is at least as 
likely as not (50 percent or more 
probability) that the Veteran's 
painful popping of the joints, low 
back disorder, and/or left pectoral 
chest pain are due to any incident 
in service, to include involvement 
in an IED explosion or environmental 
hazards while in combat in Iraq.  
The opinions must be based on a 
review of the entire claims file and 
contain a rationale.  

3.  Schedule the Veteran for a VA 
neurology examination to determine 
the etiology of the Veteran's 
claimed involuntary trembling, 
shaking, and quivering.  The claims 
folder and a copy of this remand 
will be reviewed by the examiner in 
conjunction with this examination, 
and the examiner must acknowledge 
such receipt and review in any 
report generated as a result of this 
examination.  All indicated studies 
should be made.  The examiner should 
opine whether it is at least as 
likely as not (50 percent or more 
probability) that the Veteran's 
involuntary trembling, shaking, and 
quivering are due to any incident in 
service, to include involvement in 
an IED explosion or environmental 
hazards while in combat in Iraq.  
The opinions must be based on a 
review of the entire claims file and 
contain a rationale.  

4.  The Veteran is hereby notified 
that it is his responsibility to 
report for all examinations, to 
cooperate in the development of the 
claims, and that the consequences 
for failure to report for a VA 
examination without good cause may 
include denial of the claim.  See 
38 C.F.R. § 3.158, 38 C.F.R. § 3.655 
2009).  In the event that the 
Veteran does not report for the 
aforementioned examinations, 
documentation should be obtained 
which shows that notice of the 
scheduled examination was sent to 
the last known address.  It should 
also be indicated whether any notice 
sent was returned as undeliverable.  

5.  Thereafter, the RO/AMC will 
readjudicate the issues of service 
connection for painful popping of 
the joints, low back disorder, left 
pectoral chest pain, and involuntary 
trembling, shaking, and quivering.  
The RO/AMC must ensure that all 
directed factual and medical 
development as noted above is 
completed.  In the event that the 
examination reports do not contain 
sufficient detail, the RO/AMC must 
take any appropriate action by 
return of the report to the examiner 
for corrective action.  If the 
benefits sought on appeal are not 
granted to the Veteran's 
satisfaction, he and his 
representative should be provided 
with an appropriate Supplemental 
Statement of the Case, which sets 
forth the applicable legal criteria 
pertinent to this appeal, to include 
the laws and regulations on service 
connection, and service connection 
due to undiagnosed illness.  They 
should be given an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


